Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the ultraviolet light absorbent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the ultraviolet light absorbent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the functional group" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the ultraviolet light absorbent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the display elements" in 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Won et al (US 2006/0078677 A1)(“Won”).

Including a substrate 501 (para. 0049)
A display part 502 on the substrate including display elements (para. 049) and including display elements, as Won discloses display elements such as anode and emissive material and cathode (para. 0050-0051)
An encapsulator 510 covering the display part (para. 0053)
The encapsulator includes a first inorganic film 511 (para. 0055 and Fig. 4)
An organic film 521 (para. 0055 and Fig. 4), the organic film including amorphous carbon (para. 0038)
And a second inorganic film 512  in a sandwich structure in which the organic film is interposed between the first and second inorganic films (para. 0055 and Fig. 4)
The organic film 521 contacts the first and second inorganic films 511, 512 (Fig. 4)
The organic film exhibits a transmittance of 80% or higher with respect to light having a wavelength of 430 nm, as Won discloses that Fig. 7 and Table 2 show  transmittance of 80% or higher for wavelength of 430 nm.
In the alternative, claim 1 is obvious over Won, as in  Fig. 7 and Table 2 Won discloses that the transmittance for different wavelengths of light including 430 nm wavelength is dependent upon thickness of the encapsulation layers, and therefore it would have been obvious to one of ordinary skill in the art to have optimized to have achieved  the desired transmittance at the desired wavelength through routine experimentation (MPEP 2144.05(II)), and Won shows in Fig. 7 and Table 2 that the thickness of the layers is a result-effective variable with respect to the transmittance of light, therefore providing motivation to have optimized the transmittance at the desired wavelength, which Won .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al (US 2006/0078677 A1)(“Won”).
Won discloses a display, as Won discloses OLED display and improvements to depositing encapsulating films on a display (para. 0005, 0011, and 0012) 
Including a substrate 501 (para. 0049)
A display part 502 on the substrate including display elements (para. 049) and including display elements, as Won discloses display elements such as anode and emissive material and cathode (para. 0050-0051)
An encapsulator 510 covering the display part (para. 0053)
The encapsulator includes a first inorganic film 511 (para. 0055 and Fig. 4)
An organic film 521 (para. 0055 and Fig. 4), the organic film including amorphous carbon (para. 0038)
And a second inorganic film 512  in a sandwich structure in which the organic film is interposed between the first and second inorganic films (para. 0055 and Fig. 4)
The organic film 521 contacts the first and second inorganic films 511, 512 (Fig. 4).
Won does not show in Fig. 2 the value of transmittance for line 240 for a value of the wavelength of 405 nm for the organic layer; however by extrapolating the line 240, one would arrive at a value which is expected to be less than a value of 10% by varying the thickness of the organic layer.  Won shows in Fig. 7 and Table 2 that the thickness of the layers is a result-effective variable with respect to the transmittance of light, therefore providing motivation to have achieved the desired transmittance at the desired wavelength.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895